DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29DEC2020 has been entered.

Specification


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The independent claims have been amended to include a queue type.  The applicant’s originally filed specification describes that queue entries may be filtered by type (see, e.g., ¶0034), but does not appear to have antecedent support for “queue type.”
 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrick (US PGPub No. 2003/0079068 A1).

Consider Claim 1, 
Barrick teaches a computer-implemented method for queue management, the method comprising: 
receiving a first queue entry at a first time and storing the first queue entry in a queue at a first location, wherein the first queue entry includes a first target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (first) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a first target destination);Fig 2, shows plural destinations.) and a first queue type, wherein the first queue type comprises a command (Barrick, e.g. ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0031+, queue entry type may be a load command. In other words, the first queue type is loads to a first target destination.); 
receiving a second queue entry at a second time and storing the second queue entry in the queue at a second location, wherein the second queue entry includes the first target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (second) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a first target destination);Fig 2, shows plural destinations.) and a second queue type, wherein the second queue type comprises first data (Barrick, e.g., ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0031+, queue entry type may be a store command. In other words, the second queue type is stores to a first target destination.); 
receiving a third queue entry at a third time and storing the third queue entry in the queue at a third location, wherein the third queue entry includes a second target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (third) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a second target destination);Fig 2, shows plural destinations.) and a third queue type, wherein the third queue type comprises a second command (Barrick, e.g. ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0033+, queue entry type may be a load command. In other words, the first queue type is loads to a second target destination.); 
tracking a relative age for each of the first queue entry, the second queue entry, and the third queue entry, wherein the first time is older than the second time, and 
transmitting the first queue entry to the first target destination based at least in part on the relative age for the first queue entry being greater than the relative age for the second queue entry (Barrick, e.g., Fig 5; ¶0031+, transmit (first) entry to a (first) destination based on age.) and the first queue type being different than the second queue type (Barrick, e.g., ¶0024,0031+, the first queue type is loads to a first target destination and the second queue type is stores to a first target destination.); and 
transmitting the third queue entry to the second target destination prior to transmitting the second queue entry to the first target destination (Barrick, e.g., Fig 2(112), shows plural destinations;¶0024, arbiter selects, for each destination, the oldest age element; Fig 5(510);¶0032, destination may not be prepared to accept a store request.  Therefore, processing the third queue entry to a second target destination may proceed while processing of the second queue entry is delayed due to the destination being busy with the processing of the first queue entry at the first target destination.)
receiving a fourth queue entry and storing the fourth queue entry in the queue at the first location (Barrick, e.g., Fig 5(518);¶0032, clear entry (i.e., make entry available); Fig 4; ¶0026+, store a new (i.e., fourth) item in available entry.).

Consider Claim 2, 
Barrick further teaches 
transmitting the second queue entry to the first target destination after transmitting the third queue entry to the second destination (Barrick, e.g., Fig 5(510), 
receiving a fifth queue entry and storing the fifth queue entry in the queue at the second location (Barrick, e.g., Fig 5(518);¶0032, clear entry (i.e., make entry available); Fig 4; ¶0026+, store a new (i.e., fifth) item in available entry.).

Consider Claim 3, 
Barrick further teaches wherein a re-ordering operation for the queue is not performed upon receiving the third queue entry (Barrick, e.g., Fig 4; ¶0026+, method does not disclose performance a re-ordering operation upon receiving an entry.).

Consider Claim 4, 
Barrick further teaches wherein the relative age for each of the first queue entry and the second queue entry is tracked by a least-recently used (LRU) algorithm (Barrick, e.g., ¶0022+, select oldest age element (i.e., LRU).).

Consider Claim 5, 
Barrick further teaches wherein the first queue entry comprises at least one of a command and data (Barrick, e.g., Fig 2(210), shows queue entries to include data elements.).

Consider Claim 6, 


Consider Claim 7, 
Barrick further teaches wherein the queue comprises a storage array (Barrick, e.g., Fig 2(210); ¶0021, discloses an array of storage elements.).

Consider Claim 8, 
Barrick further teaches wherein the storage array comprises a write path from an input source and a read path to an output source (Barrick, e.g., Fig 2, shows input and output paths to and from the storage array.).

Consider Claim 9, 
Barrick teaches a computer program product for queue management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving a first queue entry at a first time and storing the first queue entry in a queue at a first location, wherein the first queue entry includes a first target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (first) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a first target destination);Fig 2, shows plural destinations.) and a first queue type, wherein the first queue type comprises a command (Barrick, e.g. ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0033+, queue entry type may be a load command. In other words, the first queue type is loads to a first target destination.); 
receiving a second queue entry at a second time and storing the second queue entry in the queue at a second location, wherein the second queue entry includes the first target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (second) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a first target destination);Fig 2, shows plural destinations.) and a second queue type, wherein the second queue type comprises first data (Barrick, e.g., ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0031+, queue entry type may be a store command. In other words, the second queue type is stores to a first target destination.); 
receiving a third queue entry at a third time and storing the third queue entry in the queue at a third location, wherein the third queue entry includes a second target destination (Barrick, e.g., Fig 4; ¶0026+, store data in queue at a (third) available entry; ¶0025, associated queue entry bits include one or more bits indicating the destination (e.g., a second target destination);Fig 2, shows plural destinations.) and a third queue type, wherein the third queue type comprises a second command (Barrick, e.g. ¶0024+, arbiter selects, for each destination, the oldest age element; ¶0033+, queue entry type may be a load command. In other words, the first queue type is loads to a second target destination.); 

transmitting the first queue entry to the first target destination based at least in part on the relative age for the first queue entry being greater than the relative age for the second queue entry (Barrick, e.g., Fig 5; ¶0031+, transmit (first) entry to a (first) destination based on age.) and the first queue type being different than the second queue type (Barrick, e.g., ¶0024,0031+, the first queue type is loads to a first target destination and the second queue type is stores to a first target destination.); and 
transmitting the third queue entry to the second target destination prior to transmitting the second queue entry to the first target destination (Barrick, e.g., Fig 2(112), shows plural destinations;¶0024, arbiter selects, for each destination, the oldest age element; Fig 5(510);¶0032, destination may not be prepared to accept a store request.  Therefore, processing the third queue entry to a second target destination may proceed while processing of the second queue entry is delayed due to the destination being busy with the processing of the first queue entry at the first target destination.)
receiving a fourth queue entry and storing the fourth queue entry in the queue at the first location (Barrick, e.g., Fig 5(518);¶0032, clear entry (i.e., make entry available); Fig 4; ¶0026+, store a new (i.e., fourth) item in available entry.).

Consider Claim 10, 
Barrick further teaches 

receiving a fifth queue entry and storing the fifth queue entry in the queue at the second location (Barrick, e.g., Fig 5(518);¶0032, clear entry (i.e., make entry available); Fig 4; ¶0026+, store a new (i.e., fifth) item in available entry.).

Consider Claim 11, 
Barrick further teaches wherein a re-ordering operation for the queue is not performed upon receiving the third queue entry (Barrick, e.g., Fig 4; ¶0026+, method does not disclose performance a re-ordering operation upon receiving an entry.).

Consider Claim 12, 
Barrick further teaches wherein the relative age for each of the first queue entry and the second queue entry is tracked by a least-recently used (LRU) algorithm (Barrick, e.g., ¶0022+, select oldest age element (i.e., LRU).).

Consider Claim 13, 
Barrick further teaches wherein the first queue entry comprises at least one of a command and data (Barrick, e.g., Fig 2(210), shows queue entries to include data elements.).

Consider Claim 14, 
Barrick further teaches wherein the relative age for each of the first queue entry and the second queue entry is tracked by a plurality of state bits associated with the first queue entry and the second queue entry  (Barrick, e.g., Fig 3; ¶0022, describes state bits of age elements used for tracking data elements.).

Consider Claim 15, 
Barrick further teaches wherein the queue comprises a storage array (Barrick, e.g., Fig 2(210); ¶0021, discloses an array of storage elements.).

Consider Claim 16, 
Barrick further teaches wherein the storage array comprises a write path from an input source and a read path to an output source (Barrick, e.g., Fig 2, shows input and output paths to and from the storage array.).

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrick (US PGPub No. 2003/0079068 A1).

Consider Claim 17, 
Barrick teaches a system comprising: 
a plurality of queues comprising a first queue, a second queue, a third queue, and a fourth queue (Barrick, e.g., Abstract, sharing a request queue among two or more destinations; ¶0024, identify oldest age element for each destination. Therefore, the combined queue functions as a plurality of queues.  In the case of four destinations, the shared queue functions as four queues.), wherein each of the plurality of queue include two target destinations, the two target destinations comprising a first target destination 
an arbitration circuit configured to: 
track a relative age of queue entries in each of the plurality of queues (Barrick, e.g., ¶0022, track relative age for each entry.), wherein each of the queue entries comprises a queue type (Barrick, e.g., ¶0024,0031+, queue entries comprise a destination and command (e.g., loads, stores, etc.) which are considered a type.); 
identify a first set of queue entries comprising a first target destination queue entry from each of the plurality of queues (Barrick,. e.g., ¶0024, select, for each destination, the oldest age element; ¶0025, associated entry bits include bits indicating a destination (i.e., a first destination.).); 
identify a second set of queue entries comprising a second target destination queue entry from each of the plurality of queues (Barrick,. e.g., ¶0024, select, for each destination, the oldest age element; ¶0025, associated entry bits include bits indicating a destination (i.e., a second destination.).); and 
transmit each first target destination queue entry from the first set of queue entries to the first target destination in order of relative age and based on the queue type (Barrick, e.g., Fig 5; ¶0031+, transmit (first) entries to their associated destination based on age; ¶0024+, select, for each destination, the oldest age element; ¶0031+, individually select the oldest load and store commands for each destination type. ).
Barrick expressly describes that the manner of tracking is unimportant (Barrick, e.g., ¶0022) and fails to describe wherein the tracking is accomplished via a set of SR latches.  However, the examiner takes official notice of the fact that SR-

Consider Claim 18, 
The modified system of Barrick further teaches wherein the arbitration circuit is further configured to: transmit each second target destination queue entry from the second set of queue entries to the second target destination in order of relative age (Barrick, e.g., Fig 5; ¶0031+, transmit (second) entry to a (second) destination based on age.).

Consider Claim 19, 
The modified system of Barrick further teaches wherein the relative age for each of the queue entries in each of the plurality of queues is tracked by a least-recently used (LRU) algorithm (Barrick, e.g., ¶0022+, select oldest age element (i.e., LRU).).

Consider Claim 20, 
The modified system of Barrick further teaches wherein the queue types comprises at least one of a command and data (Barrick, e.g., Fig 2(210), shows queue entries to include data elements;¶0024,0031+, queue elements are comprised of a type associated with a destination and command (i.e., load or store).).

Response to Arguments








Applicant's arguments filed 29DEC2020 have been fully considered but they are not persuasive. 
[A] Re: Age Metric
	The applicant argues that “Barrick discloses an age tracking using an age queue to track queue entry age and sends out queue entries based solely on this age metric.”
As disclosed in the office action, above, Barrick expressly teaches tracking both the oldest age element for each destination (Barrick, e.g., ¶0024) and tracking the oldest age element, individually, for each of load and store type commands (Barrick, e.g., ¶0031+).  These teachings are considered analogous to amended features.  For at least these reasons, the applicant’s arguments are not persuasive.  
	Any arguments not expressly addressed in this section are considered fully addressed in the updates to the office action, responsive to the applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Larson et al. (US Patent No. 5,903,776) – describes systems and methods for logically partitioning a queue into sub-queues associated with requests of a given type and priority (see, e.g., Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137